                                                                                                                                                    AMENDED
     B2030 (Form 2030) (12/15)


                                      United States Bankruptcy Court
                                                                Northern District of Ohio
                                               __________________________________
     In re   Michael John Chabek

                                                                                                             Case No. _______________
                                                                                                                      19-17645



    Debtor                                                                                                    Chapter________________
                                                                                                                      13



                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

    1. Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the
       above named debtor(s) and that compensation paid to me within one year before the filing of the
       petition in bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of
       the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

    FLAT FEE
          For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
          Prior to the filing of this statement I have received. . . . . . . . . . . . . . . . . . . . . . . . $______________
          Balance Due. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
✔    RETAINER
                                                                                                                         2,000.00
          For legal services, I have agreed to accept a retainer of . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                                         325.00
          The undersigned shall bill against the retainer at an hourly rate of . . . . . . . . . . . $______________
          [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court
          approved fees and expenses exceeding the amount of the retainer.

    2. The source of the compensation paid to me was:
                 Debtor                                 Other (specify)

    3. The source of compensation to be paid to me is:
                 Debtor                                 Other (specify)

    4.         I have not agreed to share the above-disclosed compensation with any other person unless they
         are members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a other person or persons who
    are not members or associates of my law firm. A copy of the Agreement, together with a list of the names
    of the people sharing the compensation is attached.
    5. In return of the above-disclosed fee, I have agreed to render legal service for all aspects of the
       bankruptcy case, including:
         a. Analysis of the debtor’s financial situation, and rendering advice to the debtor in determining
            whether to file a petition in bankruptcy;
         b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be
            required;
         c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any
            adjourned hearings thereof;

          19-17645-aih              Doc 21         FILED 02/05/20                ENTERED 02/05/20 12:09:45                            Page 1 of 3
                                                                                                                                        AMENDED
 B2030 (Form 2030) (12/15)
      d. [Other provisions as needed]
cost of credit counseling.




6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:
Representation of Debtor in any dischargeability actions, lien avoidances, relief from stay actions, any adversary proceedings, random audit,
conversion to another chapter, motion prosecution or motion defense, reaffirmation agreements.




   19-17645-aih              Doc 21      FILED 02/05/20              ENTERED 02/05/20 12:09:45                       Page 2 of 3
                                                                                                      AMENDED




                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for
           payment to me for representation of the debtor(s) in this bankruptcy proceeding.

     _____________________
       02/05/2020
                                        _________________________________________
                                         /s/ William Balena, 0019641

     Date                                     Signature of Attorney
                                        _________________________________________
                                         Balena Law Firm LLC

                                             ​Name of law firm
                                         30400 Detroit Road
                                         Suite 106
                                         Westlake, OH 44145
                                         440-365-2000
                                         bill@ohbksource.com




19-17645-aih    Doc 21     FILED 02/05/20         ENTERED 02/05/20 12:09:45             Page 3 of 3
